DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-27, 30 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 


    PNG
    media_image1.png
    440
    555
    media_image1.png
    Greyscale

Claim 30 is rejected for the same reasons as claim 25 above since it recites the same bonding pattern.

Allowable Subject Matter
Claims 1-8, 14-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a method for affixing a tail to a convolutely wound log of web material, the method comprising: providing a log of wound web material, the web material having a machine direction and a cross direction, the log of wound web material having a tail portion; the web material having a peak and a valley; applying a bonding material to an exterior surface of the log of wound web material at a first  wherein the first application site is longer in the machine direction than the second application site, and wherein the second application site is longer in the machine direction than the third application site; wherein first application site is disposed adjacent to a first outer edge of the log of wound web material; wherein the fourth application site is longer in the machine direction than the fifth application site, and wherein the fifth application site is longer in the machine direction than the sixth application site; wherein the fourth application site is disposed adjacent to a second outer edge of the log of wound web material; wherein the each of the first application site, the second application site, the third application site, the fourth application site, the fifth application site, and the sixth application site are disconnected in the cross-direction; and wherein at least the first and fourth application sites have an MD extent greater than a CD extent.  None of the prior art teaches or discloses a method of affixing a tail to a convolutely wound log of web material with an intermittent bonding pattern which has application sites/zones which are each are longer in the MD extent than the CD extent, wherein the sites decrease in MD extent as they go from the edges of the web towards the center of the web as currently claimed.  The closest prior art of JP 2006-131400 (JP ‘400) as modified by Brokopp Jr. (US 20140131498) discloses a method of affixing a tail end to a convolutely wound log of material wherein there is an intermittent bonding pattern that tapers in the MD direction as it moves from the edges of the web towards the center (Fig. 3 of ‘400), but fails to teach or disclose that the bonding sites are longer in the MD extent than they are in the CD extent as currently claimed.   
Claim 16 is allowed for substantially the same reasons as claim 1 above since it also recites an intermittent bond pattern with bonding sites that are longer in the MD extent than the CD extent and get shorter in the MD extent as the sites move from the edged of the web towards the center/grasping portion of the web.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745